ORDER
Having considered in banc* the PETITION FOR PERMISSION TO APPEAL UNDER 28 U.S.C. SECTION 1292(b) presented by Powell Manufacturing Co., Inc., and noting the absence from the Federal Courts Improvement Act, Public Law 97-164, of a grant of jurisdiction to consider interlocutory appeals on questions certified to this court by a district court under 28 U.S.C. § 1292(b), it is ORDERED:
That the Petition be, and it is hereby, denied for lack of jurisdiction.

 Circuit Judge Friedman took no part in the consideration and denial of the petition.